Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-17 are pending.  Claims 18-20 have been canceled.  Applicant’s amendment and arguments filed 8/5/21 have been entered. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5, 2021, has been entered.
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 5/5/21 have been withdrawn:  
	None.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to instant claims 1, 7, 9, and 17, the specification, as originally filed, provides no basis for “single ply”.  Thus, this deemed new matter.  Note that, instant claims 2-6, 8, and 10-16 have also been rejected due to their dependency on claim 1.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to instant claim 1, it is vague and indefinite in that it is unclear what is meant by “agents present in the single ply film in two or more z-direction layers”.  How can there be two or more z-direction layers and what is encompassed by this 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.


The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-6 and 9-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel et al (US 2004/0253434).
The water-soluble films have the active substances embedded in selective areas of the water-soluble films in desired shapes.  See para. 21.  Note that, the Examiner asserts that “active substances embedded in selective areas of the water-soluble films in desired shapes” as taught by Patel et al would clearly fall within the scope of “one or more agents present in the single ply film in two or more z-direction layers” as recited by the instant claims.  Designs or other embossed or patterned designs can be created in the film by using designed male/female rollers.  See para. 187.  Patel et al clearly teaches a water-soluble film which comprises one water soluble film embedded with actives which would clearly fall within the scope of a unit dose product comprising a single ply film as recited by the instant claims.  See paras. 28-32 and claim 53.  
Patel et al do not teach, with sufficient specificity, a unit dose product comprising a singly ply film, wherein the singly ply film comprises one or more filament-forming materials and one or more agents present in the single ply film in two or more z-direction layers as recited by instant claims.  
Nonetheless, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to formulate a unit dose product comprising a singly ply .  
Claims 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel et al (US 2004/0253434) as applied to claims 1-6 and 9-17 above, and further in view of Ochomogo et al (US 2011/0301070) and Sommerville-Roberts et al (US 7,169,740).
  	Patel et al are relied upon as set forth above.  However, Patel et al do not teach the use of plasticizers in addition to the other requisite components of the composition as recited by the instant claims.  
	Ochomogo et al and Sommerville-Roberts et al are relied upon as set forth below.  
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use a plasticizer in the film taught by Patel et al, with a reasonable expectation of success, because Ochomogo et al or Sommerville-Roberts et al teach the use of plasticizers in a similar film and that plasticizers are used to alter the flexibility of the film which would be desirable for the films taught by Patel et al. 
Response to Arguments

In response, note that, the Examiner asserts that Patel et al clearly teach water-soluble films which have an active substances embedded in selective areas of the water-soluble films in desired shapes for delivering them in precise and desired dosages.  Also, Patel et al teach that the active ingredient may be embedded in a single layer of water-soluble film (See paras. 15-23 and claims 53 and 72 of Patel et al), wherein this film would clearly fall within the scope of “…single ply film comprises one or more filament-forming materials and one or more agents present in the single ply film in two or more z-direction layers” as recited by the instant claims.  Thus, the Examiner asserts that the teachings of Patel et al are sufficient to render the claimed invention obvious under 35 USC 103.  
	With respect to the rejection of instant claims 7 and 8 under 35 USC 103 using Patel et al in view of Ochomogo et al and Sommerville-Roberts et al, Applicant states that the teachings of Patel et al and not sufficient to suggest and/or teach the claimed invention and that the teachings of Ochomogo et al and Sommerville-Roberts et al are 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571) 272-1.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.R.D/August 23, 2021